Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 16-20 are still withdrawn without traverse.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 4-6, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being (a)(1) by Kim (20150318334)

    PNG
    media_image1.png
    490
    783
    media_image1.png
    Greyscale



Regarding claim 1, Kim teaches an display apparatus comprising: 
a substrate (310) comprising a first area (310D) and a second area (310C); 
a first pixel electrode (354A) in the first area and a second pixel electrode (353B) in the second area (please see figure above); 
a first intermediate layer (360) disposed on the first pixel electrode and a second intermediate layer (360) disposed on the second pixel electrode; (please see figure above) 
374) facing the first pixel electrode with the first intermediate layer therebetween and having a first light transmissivity (par. 80 and 81); and 
a second opposite electrode (373) facing the second pixel electrode with the second intermediate layer therebetween and having a second light transmissivity lower than the first light transmissivity (par. 80 and 81);
wherein the first opposite electrode is in contact with at least a portion of the second opposite electrode (see figure above which shows 374 and 373 being in association or contact with each other).
Regarding claim 2, Kim teaches an display apparatus of claim 1, wherein the first opposite electrode comprises a transmissive conductive material (par. 80 and 81). 
Regarding claim 4, Kim teaches an display apparatus of claim 1, wherein the second opposite electrode comprises a reflective conductive material (par. 43). 
Regarding claim 5, Kim teaches an display apparatus of claim 1, wherein the first pixel electrode comprises a transmissive conductive material, and light transmissivity of the first pixel electrode is greater than light transmissivity of the second pixel electrode (par. 44 teaches the “A” electrodes are transparent and the “B” electrodes are reflective). 
Regarding claim 6, Kim teaches an display apparatus of claim 1, wherein the second opposite electrode is disposed only in the second area (see figure above). 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 2 above, and further in view of Park ().
Regarding claim 3, Kim teaches an display apparatus of claim 2.
Kim teaches the cathode can be a transparent conductive oxide material (par. 106) but fails to teach:
the transmissive conductive material comprises at least one material selected from the group consisting of indium tin oxide, indium zinc oxide, zinc oxide, indium oxide, indium gallium oxide, and aluminum zinc oxide
Park teaches an OLED wherein the cathode is composed of transparent conductive oxide material such as ITO and IZO.  The use of such materials would have .

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to based on its dependency. 

Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 and 11 is objected to based on its dependency. 

Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 and 15 is objected to based on its dependency. 



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CALEB E HENRY/           Primary Examiner, Art Unit 2894